Citation Nr: 1002373	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently rated as 10 percent 
disabling.

3.  Entitlement to a separate evaluation for right leg 
limitation of adduction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from May 1982 to April 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in December 2006 the appellant requested 
an increased rating for his service connected 
gastroesophageal reflux disease, status post Nissen 
fundoplication (GERD), which was rated 0 percent disabling.  
In an April 2007 rating decision, the appellant was denied 
his request for a rating increase for GERD.  In December 
2007, the appellant indicated disagreement with the denial 
for a rating increase for GERD.  He then submitted, in May 
2008, a VA Form 9 in which he requested an increase from 0 
percent to 10 percent disabling for GERD.  In a February 2009 
rating decision, the appellant was granted a rating increase 
for his GERD.  The appellant's disability was increased to 10 
percent disabling.  The appellant was notified of the rating 
increase in February 2009.  The appellant has not indicated 
disagreement with the rating increase.  As such, the Board 
finds that this issue is resolved and not before the Board.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left hip is manifested 
by flexion limited to 90 degrees.  Remaining functional 
flexion is greater than 15 degrees.  

2.  Degenerative joint disease of the right hip is manifested 
by flexion limited to 70 degrees.  Remaining functional 
flexion is greater than 15 degrees.  

3.  The appellant cannot cross the right leg over the left 
leg.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent 
disabling for degenerative joint disease of the left hip have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010- 5252 (2009).

2.  The criteria for a rating higher than 10 percent 
disabling for degenerative joint disease of the right hip 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010- 5252 (2009).

3.  Limitation of adduction of the right leg is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in January 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Summary

Outpatient treatment records reveal a report of hip pain in 
May 2006.  In the March 2007 VA compensation and pension 
examination, it was noted that the appellant was employed as 
an airline pilot and that he is able to manage activities 
required in his occupation but he has been required to 
discontinue his previous level of physical fitness training 
due to aggravation of his back, hip and knee symptoms.  The 
appellant reported that the condition in both his hips had 
progressed, but the right remained more symptomatic than the 
left.  It was noted that he was no longer able to jog or run 
due to pain in the hips and knees, and he reported occasional 
giving way of the right hip due to pain.  He reported limited 
range of motion, stiffness, and limited endurance for 
standing and walking due to pain.  There was no noted 
specific injury to the hips, and no history of dislocation, 
subluxation, or inflammatory arthritis.  Examination of the 
hips revealed pain throughout the range of motion.  The 
appellant was able to flex the right hip to 90 degrees with 
pain throughout range of motion.  Extension was 20 degrees, 
external rotation 30 degrees, internal rotation 20 degrees, 
abduction 20 degrees, and adduction 20 degrees, all with 
pain.  After three repetitions of flexion and extension, hip 
flexion diminished to 70 degrees due solely to pain with no 
additional functional impairment due to instability, 
weakness, lack of endurance, or incoordination.  It was noted 
that the appellant was unable to bring the right leg into a 
crossed leg position over the left leg.  

Regarding the left hip, it was noted that the appellant was 
unable to stand independently on the right hip due to pain, 
and left hip measurements were done supine.  Hip flexion was 
110 degrees, extension was 30 degrees, external rotation 45 
degrees, internal rotation 30 degrees, abduction 30 degrees, 
and adduction 25 degrees.  After three repetitions of flexion 
and extension, hip flexion declined to approximately 90 
degrees with no additional functional impairment due to 
instability, weakness, lack of endurance, or incoordination.  
For both the right and left hip, acute pain flare results in 
loss of excursion equivalent to that for three repetitions 
with no additional functional impairment due to instability, 
weakness, lack of endurance, or incoordination.  Degenerative 
joint disease both hips was diagnosed.  

The appellant was afforded another VA compensation and 
pension examination in December 2008.  During this 
examination, the appellant reported that his right hip was 
more bothersome than the left.  Examination revealed right 
hip flexion was 115 degrees, extension 25 degrees, external 
rotation 45 degrees, internal rotation 30 degrees, abduction 
40 degrees, and adduction 20 degrees.  Examination revealed 
left hip flexion was 120 degrees, extension was 25 degrees, 
external rotation 50 degrees, internal rotation 30 degrees, 
abduction 40 degrees, and adduction 20 degrees.  The 
appellant reported some discomfort when he flexed his right 
hip particularly after 110 degrees.  After three repetitions 
of range of motion, there was no additional increase in 
limitation in the range of motion, secondary to pain, 
fatigue, weakness or lack of endurance.  Hips stable was 
noted and degenerative arthritis right and left hip was 
diagnosed.  

Via various statements, the appellant has reported constant 
hip pain and that he is rarely able to sleep through the 
night.  He reported that he is stiff every morning and that 
he cannot sit for extended periods of time without his hips 
becoming painful.  He also reported that on occasion his 
right hip will lock up when he walks.  

					Legal Criteria  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disabilities have not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's degenerative joint disease of the left and 
right hip are each rated as 10 percent disabling under DC 
5010-5252.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2009).  Diagnostic 
Code 5010 addresses arthritis due to trauma, while DC 5252 
addresses limitation of flexion of the thigh.  Under DC 5252, 
a 10 percent disability rating is for flexion of the thigh 
that is limited to 45 degrees; a 20 percent rating is for 
flexion of the thigh that is limited to 30 degrees; a 30 
percent rating is for flexion of the thigh that is limited to 
20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

					Analysis 

Increased Rating for Right and Left Hips 

The appellant has appealed the denial of a rating higher than 
10 percent disabling for degenerative joint disease of the 
left and right hip.  The current rating contemplates 
periarticular pathology productive of painful motion.  It is 
also consistent with limitation of flexion of the thigh to 45 
degrees, and limitation of rotation of the thigh, or 
limitation of adduction of the thigh.  In order to warrant a 
higher rating, the disability must approximate the functional 
equivalent of limitation of flexion of the thigh to 30 
degrees, or limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, DCs 5252, 5253.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent disabling for degenerative 
joint disease of the left and right hip is not warranted.  In 
this regard, the Board notes that examination in March 2007 
revealed flexion of the right hip to 90 degrees with pain 
throughout range of motion.  After three repetitions of 
flexion and extension, right hip flexion diminished to 70 
degrees due solely to pain with no additional functional 
impairment due to instability, weakness, lack of endurance, 
or incoordination.  Left hip flexion was 110 degrees.  After 
three repetitions of flexion and extension, left hip flexion 
declined to approximately 90 degrees with no additional 
functional impairment due to instability, weakness, lack of 
endurance, or incoordination.  Examination in December 2008 
revealed right hip flexion was 115 degrees and left hip 
flexion 120 degrees.  The appellant reported some discomfort 
when he flexed his right hip particularly after 110 degrees.  
At most, the evidence reveals right hip flexion limited to 70 
degrees and left hip flexion limited to 90 degrees.  These 
findings show that flexion is more 30 degrees.  As such, an 
increased rating under DC 5252 for limitation of flexion is 
not warranted.  

The Board is fully aware of the reports of pain throughout 
motion.  However, the presence of pain is contemplated in 
38 C.F.R. § 4.59.  What is of equal importance is the 
remaining functional use.  See Deluca.  Here, despite the 
pain, the appellant retains significant function and flexion 
has always been greater than 30 degrees.  We also note that 
the appellant had difficulty standing on the right leg due to 
pain.  However, such fact does not establish that the 
appellant has lost functional use of the leg.  Rather, he 
retains function motion in all directions as established by 
VA examinations.  

The Board acknowledges the appellant's contentions that 
current x-ray evidence shows degenerative joint disease in 
both hips which was not present in prior examinations.  The 
Board is mindful of the arthritic findings and notes that 
such is contemplated in the rating assigned.  The Board also 
accepts that the appellant has functional impairment, pain, 
and pain on motion.  See DeLuca.  The Board finds the 
appellant's own reports of symptomatology to be credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a higher 
rating.  The more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that the currently assigned 10 percent rating is 
warranted and no more. 

The Board has also considered whether a higher rating is 
warranted under another potentially applicable Diagnostic 
Code.  Diagnostic Code 5250 provides for rating the hip on 
the basis of ankylosis.  Favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction is to be rated 60 percent 
disabling.  Diagnostic Code 5251, limitation of extension of 
the thigh, does not provide for ratings in excess of 10 
percent and will not be addressed.  Diagnostic Code 5253 
provides for a 20 percent rating for limitation of abduction 
of, motion lost beyond 10 degrees.  Diagnostic Code 5254 
require flail joint for an increased rating and Diagnostic 
Code 5255 require femur impairment with moderate knee or hip 
disability for a 20 percent disability rating.  The Boards 
finds that the above Diagnostic Codes are inapplicable 
because there is no showing of hip ankylosis (Diagnostic Code 
5250), limitation of abduction of, motion lost beyond 10 
degrees (Diagnostic Code 5253), flail joint of the hip 
(Diagnostic Code 5254) or femur impairment (Diagnostic Code 
5255).

The evidence of record reflects that the appellant's 
symptomatology for degenerative joint disease of the left and 
right hip warrants no more than a 10 percent disability 
rating.  The Board finds that no higher rating can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied. See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Separate Rating for Limitation of Adduction

The Board has considered whether separate evaluations are 
warranted for flexion, abduction, adduction and rotation.  
See GC opinion regarding the knees.  Clearly, flexion is in a 
different plane than abduction, adduction and rotation.  
However, except for the inability to cross legs, the lay and 
medical evidence do not establish that the appellant is 
functionally limited to a compensable degree in any 
direction.  But the VA examination disclosed that the 
appellant was unable to bring the right leg into a crossed 
leg position over the left leg.  The AOJ has established the 
rating based upon limitation of flexion.  Since there is a 
compensable limitation of adduction (the appellant cannot 
cross leg) a separate evaluation is warranted.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
appellant has not required frequent periods of 
hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

A rating higher than 10 percent disabling for degenerative 
joint disease of the left hip is denied.

A rating higher than 10 percent disabling for degenerative 
joint disease of the right hip is denied.

A separate 10 percent evaluation for limitation of adduction 
is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


